210 F.3d 803 (7th Cir. 2000)
Rita Moreno Gallegos,    Plaintiff-Appellant,v.Mt. Sinai Medical Center and UNUM  Life Insurance Company of America,    Defendants-Appellees.
No. 99-2022
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 6, 2000Decided April 27, 2000

Appeal from the United States District Court   for the Northern District of Illinois, Eastern Division.  No. 97 C 6207--Joan B. Gottschall, Judge. [Copyrighted Material Omitted]
Before Coffey, Flaum and Kanne, Circuit Judges.

Flaum, Circuit J

1
Rita Moreno Gallegos was  an employee of Mt. Sinai Medical Center ("Mt.  Sinai") who applied for employee welfare benefits  with Mt. Sinai's insurance carrier UNUM Life  Insurance Company of America ("UNUM"). Her  request for benefits was denied, and Gallegos  filed suit, claiming that this denial violates  the Employee Retirement Insurance Security Act  ("ERISA"), 29 U.S.C. sec. 1001, et seq. The  district court granted summary judgment to the  defendants. For the reasons stated below, we  affirm.

I.  BACKGROUND

2
Gallegos was employed by Mt. Sinai as a  marketing director from 1990 until 1994. Her job  responsibilities included coordinating health  fairs and conducting other marketing activities  in the community. As part of her job she had to  travel frequently throughout the surrounding  area, carry and set-up display equipment, and  stand for significant periods of time.


3
Gallegos was insured under Mt. Sinai's Employee  Long Term Disability Plan (the "Plan").  Gallegos's policy (the "Policy") was administered  by Mt. Sinai and underwritten by UNUM. The Policy  provides long-term disability benefits for  employees who meet the Plan's requirements. The  Plan does not indicate that there are any time  limits for appealing denials of claims. However,  the summary plan description ("Summary Plan")  contains the following statements:


4
What are your rights under ERISA?    ****


5
5. If your claim for a benefit is denied in whole  or in part you must receive a written explanation  of the reason for the denial. You have the right  to have the Plan review and reconsider your  claim.


6
6. . . . . If you have a claim for benefits which  is denied or ignored, in whole or in part, you  may file suit in a state or federal court. . . .  The court will decide who should pay court costs  and legal fees. If you are successful the court  may order the person you have sued to pay these  costs and fees. If you lose, the court may order  you to pay these costs and fees, for example, if  it finds your claim is frivolous.1


7
What if your claim is denied?


8
In the event that your claim is denied, either in  full or in part, the insurance company will  notify you in writing within 90 days after your  claim form was filed. . . . The insurance  company's notice of denial shall include:


9
***    3. The steps to be taken if you or your  beneficiary wish to have the decision reviewed.


10
What do you do to appeal?


11
You, the claimant, or your authorized  representative may appeal a denied claim within  60 days after you receive the insurance company's  notice of denial....


12
On December 16, 1994, Gallegos stopped working  because she suffered from multiple severe medical  conditions including congestive heart failure,  chronic obstructive pulmonary disease, chronic  active hepatitis C, and residual systemic  complications resulting from the chemotherapy  treatment she had received for breast cancer two  years earlier. On July 6, 1995, after it became  apparent that Gallegos would not be able to  return to work, Gallegos made a timely  application for disability benefits under the  Plan. This application was accompanied by a  statement from Gallegos's physician Dr. Benson  stating that Gallegos's illnesses prevented her  from performing any non-sedentary occupation. The  application also included a job description  provided by Mt. Sinai indicating that Gallegos's  current position as director of marketing  frequently required her to travel, stand, walk  and lift or carry equipment weighing 25-50  pounds.


13
UNUM initially approved Gallegos's application  for disability benefits on August 15, 1995. UNUM  awarded Gallegos monthly benefits equivalent to  the amount specified in the Policy minus the  amount that Gallegos was receiving in Social  Security benefits. Gallegos's Social Security  benefits were terminated in October 1995. On  November 7, 1995, Gallegos reapplied for Social  Security benefits. On November 8, 1995, Gallegos  informed UNUM that her Social Security benefits  had been terminated and requested that her UNUM  insurance disbursement be increased to the full  amount she was entitled to receive because the  amount she had previously received from Social  Security should no longer be deducted. On January  25, 1996, the Social Security Administration  ("SSA") denied Gallegos's reapplication for  benefits, and Gallegos appealed this decision. On  March 7, 1996, UNUM telephoned Gallegos to assess  the status of her Social Security appeal, and  Gallegos informed UNUM that there had been no  ruling as of that date.


14
On March 14, 1996, UNUM requested an update  from Dr. Benson on Gallegos's medical status. On  May 13, 1996, UNUM received a letter and medical  records from Dr. Benson that stated that in order  for Gallegos to return to work she would need  "[n]ew lungs, a new heart and a new liver." Dr.  Benson again stated that Gallegos was able to  perform only sedentary work. The medical records  that accompanied the letter indicated that  Gallegos's condition had worsened since she had  stopped working in 1994.


15
On June 11, 1996 UNUM wrote to Gallegos (the  "June 11 Letter"), informing her that it was  terminating her disability benefits because it  had determined that her occupation of "Marketing  Director" was a sedentary occupation to which she  was eligible to return according to the  information provided by Dr. Benson. The June 11  Letter included the following statements:


16
If you have any new, additional information to  support your request for disability benefits,  please send it to [UNUM's] attention at the above  address.


17
If you do not agree with our decision, you may  have it reviewed. Should you desire a review, you  must send a written request, within 60 days of  your receipt of this notice. . . .


18
If UNUM does not receive the written request  within 60 days of your receipt of this notice,  our claims decision will be final.


19
On April 10, 1997, an SSA administrative law  judge ("ALJ") issued a decision determining that  Gallegos was disabled as of December 16, 1994,  and reinstating her Social Security benefits. On  April 18, 1997, Gallegos's attorney wrote to UNUM  providing notice of the ALJ's decision  reinstating Gallegos's Social Security benefits.  In this April 18 letter, her attorney noted that  the 60-day review period had passed but indicated  that the additional information was only recently  available and could not have been provided to  UNUM before the expiration of the deadline.


20
On July 9, 1997, Gallegos's attorney again  wrote to UNUM requesting that UNUM reopen  Gallegos's claim based on the ALJ's determination  that Gallegos was disabled and the attorney's  contention that Gallegos's occupation was more  appropriately categorized as "public health  educator," a non-sedentary position, rather than  "marketing director," a sedentary one. On July  31, 1997, UNUM responded in writing that it would  not reopen Gallegos's claim because she had made  her request for review more than 60 days after  the denial of benefits.


21
Gallegos filed suit in federal district court  alleging that UNUM wrongfully denied her benefits  in violation of 29 U.S.C. sec. 1132(a)(1)(B). The  district court entered summary judgment in favor  of UNUM, finding that Gallegos had failed to  exhaust her administrative remedies by not filing  for a review of her claim within the 60-day  deadline outlined in the Summary Plan. Gallegos  now appeals.

II.  DISCUSSION

22
The text of 29 U.S.C. sec. 1132, providing for  civil actions to redress violations of ERISA,  does not address whether a claimant must exhaust  her administrative remedies before filing suit in  federal court. See Powell v. AT&T Comm., Inc.,  938 F.2d 823, 825 (7th Cir. 1991); Kross v. Western Elec. Co., Inc., 701 F.2d 1238, 1244 (7th  Cir. 1983). However, it has long been recognized  in this Circuit that the intent of Congress is  best effectuated by granting district courts  discretion to require administrative exhaustion.  See Powell, 938 F.2d at 825; Kross, 701 F.2d at  1244. This policy of judicial administration  furthers the goals of minimizing the number of  frivolous lawsuits, promoting non-adversarial  dispute resolution, and decreasing the cost and  time necessary for claim settlement. See  Lindemann v. Mobil Oil Corp., 79 F.3d 647, 649  (7th Cir. 1996). Furthermore, requiring  administrative exhaustion enables the compilation  of a complete record in preparation for judicial  review. See id.; Powell, 938 F.2d at 826.  Therefore, the district court in this case had  the discretion to require that Gallegos exhaust  the administrative remedies available to her  before being permitted to bring suit in federal  court under 29 U.S.C. sec. 1132. We will overturn  the district court's decision in this matter only  for a clear abuse of discretion. See Ames v.  American Nat'l Can Co., 170 F.3d 751, 756 (7th  Cir. 1999); Powell, 938 F.2d at 825; Kross, 701 F.2d at 1244. An abuse of discretion is "a  serious error of judgment, such as reliance on a  forbidden factor or failure to consider an  essential factor." Powell, 938 F.2d at 825.

A.  Excuse of Failure to Exhaust

23
We have held that a plaintiff is excused from  failing to pursue administrative remedies where  1) administrative remedies are not available or  2) pursuing those remedies would be futile. See  Robyns v. Reliance Standard Life Ins. Co., 130 F.3d 1231, 1236 (7th Cir. 1997); Wilczynski v.  Lumbermens Mutual Casualty Co., 93 F.3d 397, 402  (7th Cir. 1996); Smith v. Blue Cross & Blue  Shield United of Wisc., 959 F.2d 655, 658-59 (7th  Cir. 1992).2 Gallegos does not assert that  attempts to pursue administrative review would  have been futile. However, Gallegos claims that  administrative review procedures were not  adequately provided to her. Gallegos argues that  the denial of her application as time barred is  a denial of access to review that should excuse  her from having to exhaust her administrative  remedies.


24
ERISA regulations permit time limitations on  applications for review that are no less than 60  days. 29 C.F.R. sec. 2560.503-1(g)(3). Failure to  file a request for review within this limitations  period is one means by which a claimant may fail  to exhaust her administrative remedies. See  Smith, 959 F.2d at 658. UNUM provided a clear  statement of the limitations period in both the  Summary Plan and in the June 11 Letter. This  statement is sufficient to satisfy ERISA's notice  requirement for review procedures. See Ames, 170 F.3d at 756. Thus, UNUM's denial of Gallegos's  request for review that was filed beyond the 60-  day time limit does not constitute a denial of  access to administrative review. See id.

B.  Estoppel

25
Gallegos next argues that UNUM should be  estopped from asserting her failure to exhaust  administrative remedies as a defense to her suit  in federal court. Gallegos argues that statements  in the Summary Plan and June 11 Letter are  misleading in that a plain reading conveys to the  average participant that UNUM's administrative  review procedure is wholly voluntary and does not  affect the ability of a participant to pursue  relief through the federal court system. Gallegos  contends that the two options for review of her  denied claim were presented as co-equal, not  interdependent. She argues that because UNUM  provided misleading information in the Summary  Plan and the June 11 Letter concerning the  effects of failing to file an administrative  appeal, UNUMshould now be estopped from  asserting failure to exhaust administrative  remedies as a defense to her suit under ERISA.


26
This Court has repeatedly held that estoppel  may be applied in certain ERISA actions. See  Coker v. Trans World Airlines, Inc., 165 F.3d 579, 585 (7th Cir. 1999) ("This court . . . has  recognized a form of estoppel as a matter of  federal common law in at least some ERISA  cases."); Thomason v. Aetna Life Ins. Co., 9 F.3d 645, 649-50 (7th Cir. 1993); Russo v. Health,  Welfare & Pension Fund, 984 F.2d 762, 767 (7th  Cir. 1993); Vershaw v. Northwestern Nat'l Life  Ins. Co., 979 F.2d 557, 559 (7th Cir. 1992);  Black v. TIC Investment Corp., 900 F.2d 112, 112  (7th Cir. 1990). When determining whether to  apply estoppel, we have considered ERISA's  prohibition against oral modifications of written  plans and have determined that estoppel in the  ERISA context only applies to written, and not to  oral, misrepresentations. See Thomason, 9 F.3d at  649-50; Decatur Mem'l Hosp. v. Connecticut Gen.  Life Ins. Co., 990 F.2d 925, 927 (7th Cir. 1993);  Russo, 984 F.2d at 767. In addition, while we  have determined that estoppel may be applied to  single-employer unfunded plans, we have expressed  reservations about employing estoppel in other  contexts. See Black, 900 F.2d at 115 (stating  that concerns for the actuarial soundness of  multi-employer funded plans may militate against  applying estoppel in that context).


27
The determination of when to apply estoppel "is  not so much a question of statutory  interpretation as a question of public policy."  Black, 900 F.2d at 114. The basic policy  consideration arguing in favor of applying  estoppel is the principle of contract law that "a  party who prevents the occurrence of a condition  precedent may not stand on that condition's non-  occurrence to refuse to perform his part of the  contract." Swaback v. American Info. Techs.  Corp., 103 F.3d 535, 542 (7th Cir. 1996). We have  applied estoppel principles to ERISA claims where  the claimant was misled by written  representations of the insurer or plan  administrator into failing to take an action that  would have enabled the claimant to receive  benefits under the Plan. See id. at 542-43  (holding that a claimant could proceed with an  ERISA suit in federal court in spite of his  failure to timely elect a lump-sum pension  payment because his failure to elect was a result  of the insurer's erroneous written statements  that the claimant was ineligible to receive this  type of payment); Meredith v. Allsteel, Inc., 11 F.3d 1354, 1358 (7th Cir. 1993) (finding that  employees who failed to timely elect early  retirement benefits were not barred from suit in  federal court where their failure to elect was  caused by the employer's misrepresentation that  they were ineligible to receive those benefits),  overruled on other grounds by Ahng v. Allsteel,  Inc., 96 F.3d 1033 (7th Cir. 1996). We have also  applied estoppel in an ERISA suit where the  defendant insurer misrepresented the contractual  limitations period in the plan summary because we  determined that "a defendant whose own activities  made the plaintiff miss the deadline should [not]  be allowed to litigate over whether the plaintiff  could have sued earlier." Doe v. Blue Cross &  Blue Shield United of Wisc., 112 F.3d 869, 876  (7th Cir. 1997).


28
The administrative exhaustion requirement is not  intended to place a meaningless procedural hurdle  in front of plaintiffs who desire to bring claims  for violations of their rights under ERISA in  federal court. Such a purpose would contravene  the express intent of the ERISA statute to  "protect . . . the interests of participants in  employee benefits plans . . . by . . . providing  . . . ready access to the Federal courts." 29  U.S.C. sec. 1001(b). Rather, the requirement is  aimed at encouraging claimants to pursue private  remedies and develop a proper administrative  record before entering federal court. Allowing an  insurance company to mislead a claimant into  procedurally defaulting her opportunity for  administrative review would contravene the  purpose behind requiring administrative  exhaustion. Furthermore, where a limitations  period is imposed by a contract rather than by  statute, the public policy considerations that  typically weigh in favor of strict enforcement of  the limitations period do not apply. See Doe, 112 F.3d at 877. This is especially true where one of  the parties to the agreement "does something that  makes it inequitable to hold the other party to  the shortened period" because then "there is no  social interest in preventing the period from  being enlarged." Id. Therefore, we hold that  estoppel may be applied to preclude the assertion  of failure to exhaust administrative remedies as  a defense where that failure results from the  claimant's reliance on written misrepresentations  by the insurer or plan administrator.3


29
In this case, Gallegos alleges that UNUM made  misleading representations in the Summary Plan  and June 11 Letter concerning the consequences of  her failure to pursue an administrative appeal.  We interpret an ERISA plan summary with its plain  meaning as understood by an average person. See  29 U.S.C. sec. 1022(a) ("The summary plan  description . . . shall be written in a manner  calculated to be understood by the average plan  participant."); Swaback, 103 F.3d at 540-41.  ERISA summary plan descriptions are required to  be "sufficiently accurate and comprehensive to  reasonably apprise such participants and  beneficiaries of their rights and obligations  under the plan." 29 U.S.C. sec. 1022(a). This  description must include "the remedies available  under the plan for the redress of claims which  are denied in whole or in part (including  procedures [for administrative review])." 29  U.S.C. sec. 1022(b); see 29 U.S.C. sec. 1021(a).


30
In this case, UNUM attempted to comply with the  requirements of ERISA by informing Gallegos of  her options to pursue relief of the denial of her  claim through UNUM's administrative review  procedure as well as through the federal court  system. Gallegos asserts, however, that what UNUM  did not tell her was that if she elected not to  pursue an administrative review of her claim,  UNUM would use this choice as a defense against  her in any subsequent federal suit. We agree with  Gallegos that the use of phrases such as "you may  have [your claim] reviewed," "should you desire  a review," "if you . . . wish to have the  decision reviewed," and "you . . . may appeal,"  given their plain meaning, indicate that a plan  participant has the opportunity to participate in  a voluntary, rather than mandatory, review  procedure. The only penalty mentioned for failure  to submit to administrative review is that the  claims decision will become "final." There is no  indication that this "finality" may have  consequences for the bringing of a suit in  federal court, an option which the claimant is  also informed she "may" pursue. A natural reading  of the plain language of the Summary Plan and  June 11 Letter is that both a court suit and an  administrative appeal are voluntary options for  review of a denial of a claim. The administrative  appeal has a limitations period of 60 days from  the denial of the claim, and the limitations  period for a court suit, while not defined in the  Summary Plan, is stated in the Plan as three  years from the time when proof of a claim is  required.


31
In Black v. TIC Investment Corp., we held that  a plan administrator's written representation to  the claimant that his benefits would be  forthcoming upon completion of bankruptcy  proceedings estopped the administrator from  contesting the claim because "[n]o fair reading  of the language would give a casual reader notice  that [the defendant] intended to contest any  claim." 900 F.2d at 116. We concluded that if the  claimant could demonstrate that he relied to his  detriment on the defendant's implied  representation that it would not contest his  claim to benefits, the defendant was estopped  from contesting the claim. Id. Similarly, in this  case, a casual reader of the Summary Plan would  not be put on notice that an insured's election  not to pursue administrative remedies would be  used by UNUM as a defense to a suit brought in  federal court.


32
However, "[a]n estoppel arises when one party  has made a misleading representation to another  party and the other has reasonably relied to his  detriment on that representation." Black, 900 F.2d at 115; see Russo, 984 F.2d at 768;  Thomason, 9 F.3d at 648. Thus, Gallegos must also  demonstrate that she relied to her detriment on  UNUM's representations. See Swaback, 103 F.3d at  543 (finding that a claimant must show that "but  for" the misrepresentations of the insurer he  would have met the deadline imposed by the  insurance contract). Gallegos must show that,  based upon the representations made by UNUM, she  thought that the two options for reviewing the  denial of her claim--a federal court suit or an  administrative appeal--were equally available to  her, and she must also show that she chose to  pursue the route of a court suit rather than  administrative review, unaware that this choice  was potentially fatal to her ability to receive  any review of the denial of her claim.


33
We conclude that Gallegos has not demonstrated  that she relied on UNUM's representations to her  detriment because she has not shown that but for  UNUM's representations she would have filed an  administrative appeal within the 60-day  limitations period. Gallegos asserts that she was  unrepresented by counsel at the time her claim  was denied, and, therefore, that she was unable  to know that one of the potential consequences of  failing to pursue an administrative appeal was  that she may also be barred from bringing suit to  assert her rights under ERISA. However, she does  not allege that she allowed the time for her  appeal to lapse because she had chosen to pursue  relief from the denial of her claim through a  federal court suit rather than administrative  review. If anything, Gallegos's contentions  support the conclusion that during the 60-day  limitations period she elected not to appeal her  claim at all, not that she elected to pursue an  avenue of relief with a longer statute of  limitations.


34
We find that while the presentation of the  options for review of denied claims in UNUM's  Summary Plan and June 11 Letter was misleading,  Gallegos did not rely on any of UNUM's misleading  statements in deciding not to pursue an  administrative appeal within the 60-day deadline.  Therefore, UNUM is not estopped from asserting  failure to exhaust administrative remedies as a  defense to Gallegos's suit in federal court, and  the district court did not abuse its discretion  by granting summary judgment to UNUM on this  basis.

III.  CONCLUSION

35
For the reasons stated herein, we Affirm the  district court's grant of summary judgment in  favor of the defendant.



Notes:


1
 The Plan provides the following information:
Can legal proceedings be started at any time?
No, you or your authorized representative cannot  start any legal action:
1. until 60 days after proof of claim has been  given; nor
2. more than 3 years after the time proof of claim  is required.


2
 Gallegos raised before the district court several  other reasons why administrative exhaustion  should not be applied in her case. Gallegos does  not argue those additional contentions on appeal,  and we consider them waived.


3
 For purposes of this opinion, we assume that this  case involves a single-employer unfunded plan,  and we again decline to reach the question of  whether estoppel may be applied outside of this  context.